Citation Nr: 0509615	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  98-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from October 1958 to 
March 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO rating decision, which denied 
a rating in excess of 20 percent for a low back disability.  
The Board issued a decision in July 2001, granting a rating 
of 40 percent - and no greater - for the low back disability.  

The veteran appealed the denial of a rating in excess of 40 
percent to the United States Court of Appeals for Veterans 
Claims (CAVC).  In February 2003, the CAVC vacated the 
Board's decision to the extent it did not award a rating in 
excess of 40 percent and remanded for application of the 
Veterans Claims Assistance Act of 2000.  The Board itself 
remanded this case in February 2004, and it has returned for 
further adjudication.    

In August 2003, the Board sent a letter notifying the veteran 
that the attorney he had appointed to represent him before VA 
had had his authority to represent VA claimants revoked, 
effective October 10, 2001.  The veteran was notified that 
the Board could no longer recognize this attorney as his 
representative and advised the veteran as to his choices as 
far as representation.  To date, the veteran has not 
appointed a new representative.  Consequently, the veteran is 
unrepresented in his appeal. 

FINDING OF FACT

The veteran's low back disability has not been manifested by 
ankylosis of the spine, residuals of a fractured vertebra, or 
neurologic symptoms consistent with intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5237, 5285, 5286, 5289, 5292, 5293, 5295 (as 
in effect prior to and beginning September 23, 2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the CAVC held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).  
Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a December 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision in March 1998, a development letter in April 
1998, a statement of the case in June 1998, supplemental 
statements of the case in July 1998, September 1999, January 
2000, and October 2000, a Board decision in July 2001, a 
rating decision in October 2001, the CAVC order and related 
documents in March 2003, and a Board remand in February 2004.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.  Given this sequence 
reflecting proper VA process following content complying 
notice as required by law, any error in not providing notice 
prior to the rating on appeal is harmless. 

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

During the course of this appeal, the RO obtained and 
reviewed numerous VA, private, and Social Security 
Administration (SSA) records, as well as written statements 
from the veteran.  The Board is satisfied that VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

VA examinations were conducted in May 1998 and March 2004, 
and the reports of these examinations have been obtained and 
reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  The applicable 
duties to notify and assist have been substantially met by VA 
and there are no areas in which further development may be 
fruitful.  

II.  Claim for Increased Rating

By a June 1976 rating decision, the RO granted service 
connection for chronic lumbosacral strain and assigned a 10 
percent rating.  In January 1998, the veteran filed a written 
statement in which he sought an increased rating.  By a March 
1998 rating decision, the RO increased the rating for chronic 
lumbosacral strain to 20 percent, and the veteran perfected 
an appeal (seeking an even higher rating).  In conjunction 
with the Board's July 2001 decision, the RO (by an October 
2001 rating decision) assigned a 40 percent rating for the 
veteran's low back disability.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

At a February 1998 VA spine examination, the veteran reported 
that he had injured his back in service in 1962 and that 
since that episode, his back trouble had gradually worsened.  
He reported trouble with stooping, bending, and lifting.  He 
stated that he took three aspirin daily and occasionally took 
Bufferin.  He complained of a constant, deep, aching pain 
with radiation into his left thigh.  He stated that his feet 
frequently went to sleep while he was seated.  He also 
complained of difficulty standing secondary to back pain.  He 
alleged weakness, stiffness, fatigability, and lack of 
endurance.  He stated that his back frequently went out, 
causing him to fall to the floor.  He stated that his back 
disability flared if he tried to lift approximately 50 
pounds.  He stated that flare-ups incapacitated him for 
approximately three days.  He did not use an assistive device 
for walking. 

On examination, gait and station were normal, heel and toe 
walk was satisfactory, and the veteran was able to squat and 
rise.  The examiner noted mild bilateral lumbar paraspinal 
muscle spasm and tenderness, including over the bony portion 
of the lumbar spine.  The straight leg raising test caused 
low back pain at 70 degrees on the left side and 85 degrees 
on the right side.  There were no lower extremity motor or 
sensory deficits, nor any postural abnormalities nor fixed 
deformities.  Deep tendon reflexes were 1+ at the knees and 
both ankles.  There were no neurological abnormalities.  
Flexion of the lumbar spine was to 85 degrees, extension was 
to 30 degrees, lateral flexion was to 30 degrees bilaterally, 
and rotation was to 30 degrees bilaterally.  A spine x-ray 
revealed adequate alignment and mild osteoarthritic changes 
at the end plates and in the facets.  

The examiner assessed the veteran as having a light residual 
functional capacity, in that he should have been able to 
occasionally lift 20 pounds and frequently lift 10 pounds.  
He was also assessed as being able to sit, stand, or walk six 
hours of a eight-hour workday with appropriate rest periods.  
According to the examiner, the veteran should only 
occasionally stoop, bend, kneel, crouch, or crawl.  

At an April 1998 SSA disability determination examination, 
the veteran complained of throbbing left hip and leg pain.  
He reported tenderness in his lumbar spine and left hip.  He 
reported a mild but not localized numbness.  Motion of the 
lumbar spine was normal except for pain at 30 degrees of 
flexion.  There was muscle spasm noted at L3-L5.  An x-ray 
was normal.

A May 1998 SSA vocational analysis noted that the veteran 
retained the capacity to perform a full range of "medium 
work."  He could lift a maximum of 50 pounds and frequently 
lift and/or carry 25 pounds.  He could stand and/or walk a 
total of 6 hours per 8-hour day and sit a total of about 6 
hours per 8-hour day.  

At a May 1998 VA spine examination, the veteran stated that 
he took aspirin and Tylenol for pain.  He complained of a 
constant, deep, aching, throbbing pain with radiation into 
his left thigh.  He stated that his feet frequently went to 
sleep while he was seated.  He complained of difficulty with 
prolonged sitting, walking, and standing.  He said he used a 
cane for walking on uneven terrain.  He stated that his back 
was weak, stiff, and easily fatigued.  He stated that he 
frequently fell to the floor because his back gave out.  He 
stated that his back disability flared if he tried to lift 
approximately 50 pounds.  He stated that flare-ups 
incapacitated him for approximately three days.  

The examiner assessed the veteran as having a light residual 
functional capacity because of pain.  Gait and station were 
normal and heel and toe walk was satisfactory.  He was able 
to squat and get up.  Bilateral lumbar paraspinal muscle 
spasm and tenderness were noted.  The straight leg raising 
test caused low back pain at 40 to 45 degrees.  There were no 
lower extremity motor deficits.  Deep tendon reflexes were 1+ 
at the knees and both ankles.  He had no lower extremity 
sensory deficits, nor any postural abnormalities, fixed 
deformities, or neurological abnormalities.  Flexion was to 
85 degrees, extension was to 30 degrees, lateral flexion was 
to 30 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  

In his June 1998 substantive appeal, the veteran stated that 
although the range of motion shown on VA examination was 
correct, the movements caused severe pain.  VA records 
reflect that he complained of chronic low back pain during an 
August 1998 outpatient visit, and he requested a replacement 
back brace.  

At a January 2004 outpatient visit (primarily for complaints 
of bronchitis), the veteran also reported that he had a 
little bit of back pain and had been doing quite a bit of 
heavy lifting the day before.  He said he felt his back 
"kind of wrench" on him a little bit when he was doing the 
heavy lifting.   

At a March 2004 VA examination, the veteran reported that he 
had been treated with injections to his back and had been 
taking Tylenol #3 and #4 for pain, but otherwise had had no 
other treatments.  He reported that his pain began upon 
waking in the morning.  He described the pain as being across 
his lower back and radiating down his right leg, causing 
difficulty getting out of bed.  He stated that the pain 
(described as stabbing and knife like) lasted all day long 
with radiation down his right leg.  He described the 
intensity of pain on a typical day as being 6 or 7 on a 10-
point scale.  Flare-ups (which reportedly occurred four times 
a month and lasted 2 to 3 days each) apparently raised the 
pain intensity to 10.  During flare-ups, he apparently could 
only sit in an upright position in a chair because of 
difficulty lying down due to the pain.  He could not walk or 
stand comfortably because of the pain.  He treated this pain 
mainly with medication.  Precipitating factors apparently 
included lifting, bending, and cold weather and alleviating 
factors included warm showers, rest, and pain mediation.  He 
denied any associated features such as fever, weight loss, 
bladder, or bowel complaints or any other associated 
symptoms. 

He stated that he could walk with a cane and used a back 
brace.  He could walk 30 to 40 yards at a time, but then 
would need to stop for rest due to pain.  He stated that he 
had unsteadiness on his feet and that he fell once or twice a 
month due to unsteadiness and pain.  He denied having 
undergone any surgery for his back condition.  

The veteran stated that he formerly worked as an industrial 
painter, but stopped this profession due to back pain.  He 
reportedly now had marked difficulty with any bending or 
picking up of objects.  He stated that his wife had to put on 
his socks for him every morning.  He used to enjoy hunting 
and fishing, but he no longer could engage in these 
activities.  The veteran also stated that he had undergone 
physical therapy at one time, but he found this ineffective 
and discontinued it.  

Gross inspection of the spine revealed no redness, swelling, 
or tenderness on palpitation.  The curvature of the spine 
appeared to be grossly maintained.  Forward flexion was to 65 
degrees and backward extension was to 10 degrees (stopping in 
each direction because of complaints of pain).  Left lateral 
flexion was to 15 degrees and right lateral flexion was to 20 
degrees (stopping in both directions with complaints of 
pain).  Rotation left and right was to 30 degrees, again 
stopping with complaints of pain.  The veteran's complaints 
of pain appeared subjective to the examiner, who noted no 
other objective findings.  There was no weakness or spasm.  
The veteran moved against resistance in all directions with 
no difficulty and there was no fatigability, postural 
abnormalities, or fixed deformities.  Neurological 
examination showed deep tendon reflexes of 2+ at the patella 
and ankles bilaterally.  Muscle tone and strength were well 
preserved.  Sensation to sharp versus dull vibratory sense 
and gross sensation was intact to lower extremities 
bilaterally, and the tripod sign was negative bilaterally.  

A March 2004 lumbar x-ray revealed normal vertebral body 
alignment.  There was mild narrowing of the L4-L5 and L5-S1 
disc spaces and degenerative changes of the lower lumbar 
facets joints at L5-S1 bilaterally. 

During the pendency of this appeal, the criteria for 
evaluating back disabilities changed.  The veteran was 
effectively advised of this change in a December 2004 
supplemental statement of the case.  Since his appeal was 
pending at the time the applicable rating criteria was 
amended, he is entitled to consideration under whichever set 
of regulations - original or revised - provide him with a 
higher rating.  

The 40 percent rating the veteran was assigned under 
Diagnostic Code 5292 (the original criteria) is the maximum 
available under that rating code, as it is under Diagnostic 
Code 5295.  The record does not reflect ankylosis of the 
spine, residuals of a fractured vertebra, or neurologic 
symptoms consistent with intervertebral disc syndrome, so 
evaluations under (the original criteria of) Diagnostic Codes 
5286, 5289, 5285, or 5293 (respectively) would be 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293 (2000).

Under the revised regulations, the veteran's low back 
disability is properly evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, which is (in 
pertinent part) as follows:
 
With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire spine
		100

Unfavorable ankylosis of the entire 
thoracolumbar  
spine						
	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 			
	40

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (as effective 
beginning September 23, 2002).

As noted above, there is simply no evidence that the veteran 
has unfavorable ankylosis of the spine, and therefore a 
rating in excess of 40 percent under the new Diagnostic Code 
5237 is not warranted.  

Although the veteran has occasionally reported mild numbness 
(such as during his April 1998 SSA disability examination) 
and radiation of pain down his legs (such as during his VA 
examinations in February 1998 and March 2004), none of the 
medical records actually reflect any objective findings of 
neurological manifestations of his low back disability.  
Therefore, a separation evaluation for neurologic 
abnormalities is not appropriate.  The post-service medical 
records, as a whole, provide negative evidence against such a 
finding.

The Board has also considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such as to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered 38 C.F.R. §§ 4.40 and 4.59, as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
Although the veteran has reported pain, tenderness, and 
flare-ups of his low back symptoms, he has consistently been 
able to flex his low back to at least 65 degrees, which is 
far above the level for a 40 percent rating under the revised 
rating criteria.  Although the veteran clearly has pain in 
his lumbar spine, the Board has assessed his range of motion 
based upon the point at which pain on motion began.  Thus, 
the Board finds the 40 percent rating more than adequately 
compensates any potential functional loss due to pain on use 
or during flare-ups, or due to weakness, fatigability, or 
incoordination

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  Yet there is no 
evidence that the veteran has been hospitalized for his low 
back disability, or that his low back symptoms have impacted 
his ability to work to the extent that would warrant an 
extraschedular rating.  For example, his May 1998 SSA 
vocational analysis indicated that he could stand and/or walk 
a total of 6 hours per 8-hour day and sit a total of about 6 
hours per 8-hour day.  Moreover, the 40 percent schedular 
rating already assigned is based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  

In summary, the preponderance of the evidence reflects that a 
rating in excess of 40 percent is not warranted for the 
veteran's low back disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 40 percent for a low back disability is 
denied.


	                        
____________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


